STEVE A. HARRY, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentHarry v. Comm'rDocket No. 28096-07United States Tax Court2009 Tax Ct. Memo LEXIS 314; July 31, 2009, DecidedHarry v. Comm'r, T.C. Memo 2008-295">T.C. Memo 2008-295, 2008 Tax Ct. Memo LEXIS 290">2008 Tax Ct. Memo LEXIS 290 (T.C., 2008)*314 Julian I. Jacobs, Judge.Julian I. JacobsORDEROn December 23, 2008, the Court filed its Opinion in this case (), and in accordance with that Opinion, on December 29, 2008, the Court entered an Order and Decision. On February 4, 2009, respondent filed a Notice of Proceeding in Bankruptcy informing the Court that Steve A. Harry filed a petition with the U.S. Bankruptcy Court for the Western District of Oklahoma under 11 U.S.C. Chapter 7 on October 31, 2008.By Order dated February 4, 2009, the Court vacated and set aside the Order and Decision entered in this case. However, the Court did not withdraw its Opinion in this case. Accordingly, it is herebyORDERED that the Court's opinion filed in this case on December 23, 2008 (), is withdrawn without prejudice./s/ Julian I. JacobsJulian I. JacobsJudgeDated: Washington, D.C.July 31, 2009